Citation Nr: 1735761	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  15-07 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for left total knee arthroplasty as of February 1, 2016.

2.  Entitlement to an initial compensable rating for hypertension.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J.I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2013 and May 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In the October 2013 Decision the RO granted service connection for hypertension at a noncompensable rate from January 25, 2013.  The Veteran timely appealed the decision, seeking a compensable rating of 10 percent.

In the May 2015 Decision the RO granted service connection for left total knee arthroplasty with a temporary evaluation of 100 percent assigned from December 10, 2014, with an evaluation of 30 percent assigned from February 1, 2016.  Prior to the reduction date, the Veteran was scheduled for a VA examination on January 21, 2016.  However, the Veteran did not report for the examination and did not show good cause.  The RO sent the Veteran a pretermination notice on January 27, 2016, and the rating reduction took effect on February 1, 2016.  

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.  

During the course of the increased rating appeal, the Veteran has submitted evidence of unemployability due to his service-connected disabilities.  It follows that a request for a TDIU was reasonably raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Therefore, the issue of entitlement to a TDIU has been added to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Unfortunately, the Board finds that this appeal must be remanded to further develop the claims and obtain current records on the severity of the Veteran's disabilities.

With regard to the service-connected hypertension, the Veteran testified that his medication does not help control his hypertension.  Furthermore, his recent symptoms include headaches and dizziness.  The Veteran testified that he had fallen due to dizziness about six months before the hearing.  See the April 2017 Board hearing transcript.  The Veteran's medical records are from August 2013 to January 2015, in which some blood pressure readings indicate an extended period of time with diastolic pressure of 100 or more, but there is no recent medical evidence showing the current severity of the Veteran's disability.  The Veteran's last VA examination was in December 2013, in which the examiner found that the condition causes fatigue which affects the Veteran's ability to work.  A new VA examination is necessary to assess the Veteran's current level of disability.

Turning to the service-connected left knee disability, the Veteran testified that since his left total knee arthroplasty, his knee condition has gotten worse and prevents him from working, and requested that another examination be scheduled.  See the April 2017 Board hearing transcript.  When the claimant expresses a willingness to report for an examination, a reexamination shall be rescheduled and the claimant notified that failure to report for the rescheduled examination shall be cause for immediate discontinuance or reduction in payment; no further adjustments will be made to payments until a VA examination has been conducted and the report reviewed.  38 C.F.R. § 3.655(c).  A new VA examination is necessary to assess the Veteran's current level of disability.

Finally, with respect to the issue of entitlement to a TDIU, the Court has held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to a TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As previously stated, the Veteran asserts that he has been unemployed due to his service-connected disabilities.  Accordingly, in light of the Court's decision in Rice, the Board directs the RO to proceed with the appropriate development of this issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran additional VCAA notice as to the issue of entitlement to a TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016), must be fully met.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected left knee disability and hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.  All records/responses received must be associated with the electronic claims file.  

3.  Thereafter, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the left knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the left knee.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also comment on whether the Veteran has prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  He or she should also indicate whether the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion and whether there is any ankylosis, loss of extension, or malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.

All examination findings, along with complete rationale for any conclusions reached, must be provided.  If unable to provide an opinion without resorting to speculation, the examiner should explain the basis for this conclusion (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).  

The examiner should also address the functional impairment (include with respect to activities of daily living, and occupational and social functioning) due to his service-connected left knee disability.

4.  Schedule the Veteran for new VA examination to determine the current severity of his hypertension.  The electronic file must be reviewed in conjunction with the claim.  The examiner should measure the Veteran's diastolic and systolic pressure, and also discuss the Veteran's need for medication to control his hypertension.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and given the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


